      Case: 1:19-cv-05716 Document #: 42 Filed: 11/20/19 Page 1 of 3 PageID #:290




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 VEENA V. OZA,
                                                       Case No. 1:19-cv-05716
 Plaintiff,

 v.                                                    Honorable Matthew F. Kennelly

 AMERICAN HONDA FINANCE
 CORPORATION; SPECIALIZED LOAN                         Magistrate Judge Sheila M. Finnegan
 SERVICES; EQUIFAX INFORMATION
 SERVICES, LLC; and TRANSUNION, LLC,

 Defendants.


  UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE TO DEFENDANT
       TRANSUNION’S MOTION FOR JUDGMENT ON THE PLEADINGS

        NOW COMES Veena V. Oza (“Plaintiff”), by and through her counsel, Sulaiman Law

Group, Ltd., moving this Honorable Court to extend time for Plaintiff to file her response to

Defendant Transunion, LLC’s (“Transunion”) Motion for Judgment on the Pleadings, and in

support thereof, states as follows:

      1. On October 25, 2019, Transunion filed a Motion for Judgment on the Pleadings of

Plaintiff’s claims (“Transunion’s Motion”). [Dkt. 39].

      2. Specifically, Transunion’s Motion seeks dismissal of Plaintiff’s claims for violations of the

Fair Credit Reporting Act. Id.

      3. On October 24, 2019, this Court set a briefing schedule on Transunion’s Motion. [Dkt. 38].

      4. The Order entered by this Court set November 20, 2019, as the deadline for Plaintiff to file

her response to Transunion’s Motion and set December 4, 2019 for the deadline for Transunion to

file its reply.




                                                   1
     Case: 1:19-cv-05716 Document #: 42 Filed: 11/20/19 Page 2 of 3 PageID #:290




    5. Plaintiff is seeking a 14 day extension up to and including December 4, 2019 to submit her

response to Transunion’s motion and December 18, 2019 for Transunion’s reply.

    6. Plaintiff also seeks a continuation of the December 12, 2019 status hearing so the parties

can fully brief their respective motions.

    7. Plaintiff does not make this motion for purposes of delay. Rather, Plaintiff requests this

additional time because Transunion’s motion includes unique claims and raises important legal

issues, and additional time is needed to prepare Plaintiff’s response.

    8. Moreover, Plaintiff’s attorney has unforeseen professional deadlines that would make it

merely impossible to respond in the time allotted.

    9. Counsel for Plaintiff conferred with Transunion’s counsel about the instant motion and

Transunion has no objection to the relief requested herein.

    10. This is Plaintiff’s first and final request for an extension of time to respond to Transunion’s

motion.

    11. The extension of time is not meant for purposes of unnecessary delay and will not prejudice

any party in the litigation.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court extend the

deadline to file her response to Transunion’s Motion through December 4, 2019, extend

Transunion’s time to submit its reply through December 18, 2019, and to continue the status

hearing currently scheduled for December 12, 2019.




                                                  2
    Case: 1:19-cv-05716 Document #: 42 Filed: 11/20/19 Page 3 of 3 PageID #:290




       Date: November 20, 2019                             Respectfully submitted,

                                                           /s/ Marwan R. Daher
                                                           Marwan R. Daher, Esq.
                                                           Counsel for Plaintiff
                                                           Sulaiman Law Group, LTD
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60137
                                                           Phone (630)537-1770
                                                           Fax: (630)575-8188




                               CERTIFICATE OF SERVICE

       I, Marwan R. Daher, an attorney, certify that on November 20, 2019, I caused the foregoing
UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE TO DEFENDANT TRANSUNION, LLC’S
MOTION FOR JUDGMENT ON THE PLEADINGS to be served upon counsel of record through
operation of the Court’s Case Management/Electronic Case File (CM/ECF) system.



                                                    /s/ Marwan R. Daher




                                               3
